DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 07/18/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 14 each recite “providing an attractive application, wherein the attractive application is linked to and configured to carry a payload of the cached mobile application”; it is ambiguous what a “payload” of a “cached mobile application” (CA) refers to, and ambiguous as to what relationship is being described by the (attractive application”(AA)) being “linked to and configured to carry” the  “payload”; claim 14 further compounds the ambiguity additionally reciting that it is done “via the CACA”. The only use of “payload” in Applicant’s Specification (“AppSpec” hereafter, citations reference AppSpec published in 20210019158) see ¶0008, 0032 recites: “the attractive applications can carry a payload consisting of an auto-monetizable application, as a background, or hidden (cached) application”, thus the “payload” is not of the CA but rather is itself the CA, but there is no description of the ‘carrying’ in relation to the CACA. Further, nowhere does “link(ed)” appear in AppSpec making it unclear what the term means in this context. Examiner is unable to conceive of any reasonable interpretation where an application (AppA) described as being ‘configured to carry a payload comprising another application (AppB)’ could be construed as not also being ‘linked’ to the AppB. 
In order to advance prosecution, limitation has been interpreted in view of AppSpec ¶0008-0011 as essentially describing that the AA and CA are integrated such that executing the AA activates the CA and the CACA controls this process (“If activation of the attractive application controls when the cached application is in operation, then it is performing the duties of a platform…user controls which and when an attractive application is used to host the cached application” (¶0009).

Claims 5-9, 18, and 19 recite limitations regarding “providing a wrapper cached application interface” the meets and bounds of which are unclear as the majority of the language appears to be non-limiting intended use as written as it does not require further steps to be performed. Method claims are limited by the steps/acts which are positively recited as steps of the method and by language which limits the manner in which those positively recited steps are carried out; conversely, “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” (MPEP 2111.04). 
Specifically, each of claims 6-9 begins “wherein the wrapper cached application interface includes one or more selectable inputs to…” followed by a description of the intended use/function of the input. The functions are all written in to-infinitive form (e.g. selectable inputs to configure revenue display and sharing…to designate processor core usage…to configure attractive applications to link with) and grammatically a noun followed by a verb in to-infinitive form by definition signifies/denotes intent. 
“inputs to start or end the carrying of the cached application payload”, see claim 1 rejections above for related discussion concerning “carrying”, which AppSpec never uses in this manner. Interpreted as essentially describing a CA suspend/resume control in view of AppSpec ¶0037-0039: “CACA wrapper interface 150 allows the mobile device owner or user to quickly opt-in or out of allowing CAs 140 to execute…Selection of the Start/End button 158 can toggle between Start and End options with Start toggle designation meaning opt-in and the End toggle designation meaning opt-out”
“inputs to configure revenue display and sharing”; “to facilitate revenue control and sharing”, what revenue? Sharing amongst what entities? What are meets and bounds of “configuring” or “facilitating” the generic concept of revenue sharing?
“inputs to configure attractive applications to link with” as noted above ‘link’ does not appear in AppSpec, making any interpretation speculative. The BRI of such a broad generic term essentially amounts ‘associated in some manner’.
In the interests of expediting prosecution, the rejections below attempt to afford some manner of patentable weight to each of the limitations of claims 5-9, 18, and 19.

Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 2018/0349201 A1).

Claim 1:
Clark discloses the limitations as shown in the rejections below:
A method of converting one or more mobile applications on a mobile device (client device) to a distributed platform (volunteer computing grid), comprising: providing a cached mobile application (volunteer computing application, e.g. machine learning, blockchain application); providing an attractive application (e.g. interactive application, game, media streaming application) (see at least ¶0018-0020, 0039, 0051, 0056; mobile: ¶0024: “client devices 106-114 include…mobile telephone or smartphone 108, a tablet computer 110, a laptop computer 112, a video game console”, 0034-0036, 0048; FIG. 1, 3). 
wherein the attractive application is linked to and configured to carry a payload (e.g. integrated DLL, plugin) comprising the cached mobile application; and processing at the mobile device such that idle compute cycles of the mobile device are used by the cached mobile application while the attractive application is executing (¶0018, 0039-0041, 0051, 0056, 0060). Exemplary quotations:
“video games may provide an opportunity for volunteer computing by utilizing computing resources (e.g., processing power, storage capability, and network connections) while the user is playing the video game or during idle time. For example, computing resources can be utilized with an application running in the background to give users updates, stay connected to community, etc. and all the while utilizing idle computing resources” (¶0018).

“client application, or portion thereof, such as a plugin, which allows developers to easily integrate volunteer computing into an existing game client. On game launch, the manager for the client application (e.g., such as a dynamic link library (DLL) associated with the video game client) launches separate thread(s) on the client device 300 that manages the distributed computing tasks…the manager for the client application dynamically creates low-priority thread(s) for volunteer computing that run within the client device 300, allowing the game to claim resources when needed, but also taking advantage of times when the game requires lower processing resources (e.g., such as during start screens, while in menus, when the game is paused, while waiting for match-making in-game lobby etc.)” (¶0039-0040).

Claims 2-4 and 15-17:
Clark discloses the limitations as shown in the rejections above. Clark further discloses wherein the mobile device is a smartphone…wherein the attractive application is a mobile app…wherein the attractive application is a game (¶0018, ¶0024: “client devices 106-114 include…mobile telephone or smartphone 108”, 0034-0036, 0048; FIG. 1, 3).

Claim 10:
Clark discloses the limitations as shown in the rejections above. Clark further discloses generating revenue with the cached mobile application from the idle compute cycles of the mobile device (¶0055-0056, 0065). 

Claim 11:
Clark discloses the limitations as shown in the rejections above. Clark further discloses providing a cached application controller application (CACA) (“manager”/”launching application”) to facilitate processing and control between the attractive application and the cached mobile application (¶0039-0042). 

Claim 12-13, and 20:
Clark discloses the limitations as shown in the rejections above. Clark further discloses providing one or more cloud-based servers in operative communication with the CACA…wherein the one or more cloud-based servers includes one or more cached application servers and one or more cached application data servers (see at least ¶0023, 0039, 0044-0046, 0056; FIG. 1, 2):
“Each of the servers 102-104 may be any suitable electronic computing or processing device(s) that can provide computing services including software…server 102 may provide or manage a platform for collaborative computing, research, or development using grid computing by coordinating volunteer grid computing using the client devices 106-114. Server 103 may be a server assorted with software or gaming development that, as discussed in greater detail below, utilizes crowdsourcing techniques to improve machine learning algorithms. Server 104 may be a server associated with a researcher, developers, or other grid computing consumer that has projects or tasks that need to be processed using the platform” 

Claim 14:
Claim 14 recites essentially the same subject matter as the aggregate of claims 1, 11, and 12 and stands rejected in view of Clark for the rationale shown in the rejections above. Mapping provided for convenience:
A method of converting one or more mobile applications on a mobile device to a distributed platform, comprising: providing a cached mobile application and a cached application controller application (CACA); providing an attractive application (¶0018, 0039-0041, 0056; mobile: ¶0024, 0034-0036, 0048; FIG. 1, 3).
wherein the attractive application is comprisingcycles of the mobile device are used by the cached mobile application, under control of the CACA, while the attractive application is executing (¶0018, 0039-0042, 0051, 0056, 0060).
providing one or more cloud-based servers in operative communication with the CACA (¶0023, 0039, 0044-0046; FIG. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2018/0349201 A1) in view of Anderson (Volunteer Computing and BOINC).

Claims 5:
Clark discloses the limitations as shown in the rejections above. Clark does not elaborate on a GUI for the “manager”/”launching application” (¶0039-0042) and may not anticipate “a wrapper cached application interface” or the other limitations of claims 5, 6, 8, 9, and 18.
Anderson, however, describes (pg. 7-9; pg. 17-18; pg. 22-23, sect. 2.8) an analogous volunteer grid system BOINC whose client software is composed of components including projects/applications (cached application), screensavers/graphics apps (attractive appications), a “core client” (cached application controller application (CACA)) and a Manger GUI (a wrapper cached application interface) (“The BOINC manager provides a graphical interface that allows volunteers to view the status of BOINC on their computer, and to control it in various ways” (pg. 7). 


Claims 6-9:
The combination of Clark/Anderson discloses the limitations as shown in the rejections above. Anderson further discloses GUI controls including:
(claims 6) selectable inputs to start or end the carrying (suspend/resume/kill, attach/detach project) of the cached application payload (pg. 7, para. 3-5; pg. 17, para. 3);
(claims 7 and 19) selectable inputs to configure revenue (credit) display and sharing…configured to facilitate revenue control and sharing based on operation of the cached mobile application (pg. 11-12, sect. 1.2.6) disclosing interfaces which allow users to display their earned credits to compare with others and sharing credits amongst their projects. See also Clark ¶0056-0057, 0065.
 (claims 8 and 18) selectable inputs to designate processor core usage for the mobile device (pg. 10-11, sect. 1.2.4) “Volunteers can control when and how BOINC uses their computing resources. These controls are called preferences…Limits on when computing can be done. This can be based on…non-BOINC CPU load…Limits on the number of processor cores used, and on the duty cycle of processor usage. The latter control, called CPU throttling, can be used to limit the increase in CPU temperature.”
selectable inputs to configure attractive applications to link with (see at least pg. 7, attaching to projects, pg. 9, select screensaver; pg. 11, para. 1-4, select project applications). See also Clark ¶0042-0044.

Claims 18 and 19:
Claims 18 and 19 are rejected under the same rational as claims 8 and 7, respectively, provided above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Video Games as a Distributed Computing Resource” is related to Clark reference cited above.
The following references are directed to concepts combining gaming and voluntary computing:  “Volunteer Computing using Casual Games”; “ALICE Connex: A volunteer computing platform for the Time-Of-Flight calibration of the ALICE experiment” US 20190303960 A1; US 20080293474 A1; US 20190294922 A1. 
US 20100281095 A1 and US 9467494 B1 are directed to forming voluntary grids from mobile devices.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
01/20/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196